 1 LAURA CLAUSON FERREE, Cal. Bar No. 258127
   JESSICA HILLER, Cal. Bar No. 308063
 2 CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
   511 D Street
 3 Marysville, CA 95901
   Telephone: 530.742.5191
 4 Facsimile: 530.742.0491
   Email:      jhiller@crla.org
 5             lferree@crla.org

 6 DAVID S. CANNON, Cal. Bar No. 209501
   SNEHAL DESAI, Cal. Bar No. 309434
 7 DANIEL R. FONG, Cal. Bar No. 311985
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 8 A Limited Liability Partnership
   Including Professional Corporations
 9 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
10 Telephone: 415.434.9100
   Facsimile: 415.434.3947
11 Email:      dcannon@sheppardmullin.com
               sndesai@sheppardmullin.com
12             dfong@sheppardmullin.com

13
     Attorneys for Plaintiffs
14

15                                 UNITED STATES DISTRICT COURT

16                                EASTERN DISTRICT OF CALIFORNIA

17

18 JOYCE JEREMIAH, BETTY LANE,                         Case No. 2:18-cv-00522-TLN-KJN
   PAULINE FLACK, SARAH JUAREZ, BETH
19 MARTIN, ROBERT MCMULLEN II, RIA
   HAGAN, ANDREW BLACKBURN,                            STIPULATION AND JOINT MOTION
20 MICHAEL ROSE, BARTON SHAFER,                        FOR STAY OF DISCOVERY TO JULY 7,
                                                       2019 IN ORDER TO DISCUSS
21                  Plaintiffs,                        SETTLEMENT AND ORDER THEREON

22          v.                                         Judge: Hon. Hon. Troy L. Nunley

23                                                     Magistrate Judge: Hon. Kendall J. Newman
     SUTTER COUNTY, CITY OF YUBA CITY,
24                                                     No Trial Date Scheduled
                    Defendants.
25

26          This stipulation is submitted by Plaintiffs and Defendants, through their respective counsel
27 of record.

28          The parties respectfully submit this stipulation to modify the case scheduling order and stay

     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND [PROPOSED] ORDER THEREON- 1 -
 1 non-expert discovery from the date this joint motion is approved through July 7, 2019 so that

 2 Plaintiffs and Defendant City of Yuba City can discuss settlement. If Plaintiffs and the City of

 3 Yuba City do not reach a settlement by July 7, 2019, non-expert discovery will recommence on

 4 July 8, 2019 and close on August 7, 2019. Since no trial has been scheduled, this request will not

 5 affect the Court’s calendar. The parties had previously requested a stay of discovery until May 6,

 6 2019, but need additional time to finalize proposed settlements.

 7          This stipulated request is made pursuant to Rule 16 of the Federal Rules of Civil Procedure

 8 for good cause. As noted in the first request for a stay (Doc. 38), Plaintiffs and Defendant Sutter

 9 County have reached a resolution of the claims against the County, and are in the process of

10 finalizing that settlement in order to seek dismissal of the claims against the County. Plaintiffs and

11 Defendant City of Yuba City have also reached a resolution in principle, which if finalized, will

12 result in dismissal of the entire case

13          For the reasons stated above, the Parties believe that the good cause standard of Rule 16(b)

14 is met and hereby stipulate as follows:

15          1. Discovery is stayed upon Order of the Court through July 7, 2019 so that the parties may

16 discuss settlement;

17          2. If the parties do not reach a settlement by July 7, 2019, discovery will recommence on

18 July 8, 2019 and close on August 7, 2019.

19

20 IT IS SO STIPULATED:

21 Dated: May 9, 2019                       CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
                                            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22

23                                          By: /s/ Laura Clauson Ferree
                                                Laura Clauson Ferree
24                                              Attorney for Plaintiffs

25

26
27

28 Dated: May 10, 2019                      PORTER SCOTT
                                            By: /s/ John R. Whitefleet (as authorized on 5/10/19)
     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND [PROPOSED] ORDER THEREON- 2 -
 1                                      John R. Whitefleet
                                        Attorney for Sutter County
 2

 3
     Dated: May 9, 2019             BEST BEST & KRIEGER LLP
 4                                  By: /s/ Ashely E. Zambrano (as authorized on 05/09/19)
                                       Ashley E. Zambrano
 5                                     Attorney for City of Yuba City
 6

 7

 8 IT IS SO ORDERED:

 9

10
     Dated: May 14, 2019
11
                                                  Troy L. Nunley
12                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND [PROPOSED] ORDER THEREON- 3 -
